START, C. J.
This cause having been duly argued and submitted on October 22,1902, at the general October, 1902, term of this court, now, after full and mature deliberation had thereon, it is here and hereby ordered that Hugh R. Scott, above named, do forthwith, as county auditor of said Hennepin county, Minnesota, correct the ballots to be used in said county at the general election to be held in November, 1902, by striking out the word “Democrat” after the name of Spencer M. Holman as candidate for the office of member of the house of representatives of the United States from the Fifth congressional district of the state of Minnesota; that the said Scott, as such county auditor, be, and he hereby is, prohibited from .placing after the name of said Holman, as such candidate upon said ballots, either the word “Democrat” or “Democratic”; and that the said Scott, as such county auditor, be, and he hereby is, prohibited from using or distributing for such election any ballot containing either said word “Democrat” or said word “Democratic” after the name of said Holman as such candidate. Let a certified copy of this order be delivered to said Hugh R. Scott forthwith.